Case 3:19-cv-00006-HTW-LRA Document 18-1 Filed 10/07/19 Page 1 of 1

Regional Administrative Remedy Appeal

Ue. CPaL ICH UL JUSLICE

Federal Bureau of Eviaank

 

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed B BP- 5-2D0(I3) including any attachments must be submitted

ae a ie —(O5T4- tha _ Rapier bide Fe

HIST NAME, FIRST, MIDDLE INITIAL UNIT

Part A- REASON FOR APPEAL y ha rel 6 tdi THey
+

Civl] Claim for money
lt A\, Lc, Lt Pri, “fa Spas Al) ie Thee non o-kadeny 2

thd With vall Grande } i concert wih ohes to
Oak dale kee 1 as retali wisn fey heli 4 ollie than wil

primarily aclions/cludng under the Faeral Tort Claias Act (F
Civing/Feceity fe tines Fron « learned elle! inenaip is omy
cone ralenal| ly 2 Ge Ted, The was ag q hee (i i Taster The # @

ett tore ate i coy

rongTer Ime. a
al oO

Tras ler an C ymere % preey lf tal all 4, es
Léthec [\) ; ai 5 wayh ae
ait ° FEN sal aba, 4 ae Lam i QD

[5 a Fyage mew on el eclfmic ee a
___DATE a ee ole O6 Eset iri wed tor waal. Le Zn
Part B - RESPONSE
efef Ub i jf
B, h ( ( it L b

 

 

 

 

 

DATE : REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel's Office within 30 calendar
days of the date of this response.
ORIGINAL: RETURN TO INMATE CASE NUMBER: rr
Part C - RECEIPT .
: CASE NUMBER;
Return to: ‘ ms oe .
LAST NAME, FIRST, MIDDLE INITIAL REG. NO." UNIT } c aR INSTITUTION
SUBJECT: vi
eee aT
DATE LR SIGNATURE, RECIPIENT OF REGIONAL APPEAL “ s
RAPAOANIIAL
